Opinion filed March 22, 2007 















 








 




Opinion filed March 22, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00036-CV
                                                    __________
 
                      JIM
TURKETT AND TERRI TURKETT,
Appellants
 
                                                             V.
 
                                    JILL
PORTER LITTLE, Appellee
 

 
                                         On
Appeal from the 104th District Court
                                                          Taylor
County, Texas
                                                 Trial
Court Cause No. 23,729-B
 

 
                                              M
E M O R A N D U M   O P I N I O N
Jim Turkett and Terri Turkett have
filed in this court a motion to dismiss their appeal.  In the motion, the Turketts
state that all matters in controversy between the parties have been
settled.  The motion is granted, and the
appeal is dismissed.
 
PER
CURIAM
March 22, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.